DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 17 June 2022.
Claims 1-2, 7-8 and 13-14 have been amended.
Claims 1-18 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
Claim Objections
Applicant’s arguments, see remarks at page 10, filed 17 June 2022, with respect to the phrase "for the each of the plurality of features" have been fully considered and are persuasive.  The objection of 17 March 2022 has been withdrawn. 
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejection(s) under 35 U.S.C. §112(b)
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New 112(b) rejections are presented.
Claim Rejection(s) under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103
Applicant argues that the amended limitations are not disclosed by the cited references. Examiner respectfully disagrees. Bailey discloses that the number of buckets and bucket operations may be updated (i.e. the elements of the statistical functions are tunable). Claim 1 recites in part, “wherein the one or more parallelizable and tunable statistical functions include a number of elements that are tunable, and wherein the number of elements that are tunable is smaller than a number of the plurality of rules.” Under its broadest reasonable interpretation, “a number of elements that are tunable” and “a number of the plurality of rules” include any number of tunable elements and any number of rules. As such any prior art which discloses using at least two rules and at least one tunable element read on this limitation (as selection of a number of rules and tunable parameters is arbitrary). See at least paragraphs [0049] and [0151]. Bailey discloses that the number of buckets and bucket operations may be updated (i.e. contains at least one tunable element). See at least paragraphs [0049] and [0151]. Bailey discloses multiple (i.e. at least two) anchor type rules. See at least paragraph [0046]. Bailey discloses the claimed amendments.

Claim Interpretation
Claim 1 recites in part, “wherein the one or more parallelizable and tunable statistical functions include a number of elements that are tunable, and wherein the number of elements that are tunable is smaller than a number of the plurality of rules.” Under its broadest reasonable interpretation, “a number of elements that are tunable” and “a number of the plurality of rules” include any number of tunable elements and any number of rules. As such any prior art which discloses using at least two rules and at least one tunable element read on this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the independent claims in part, recite “wherein the number of elements that are tunable is smaller than a number of the plurality of rules.” The only mention of a number of elements and a number of rules in the specification is paragraphs [0006]-[0007]. While paragraphs [0006]-[0007] do describe a concern with the number of tunable elements and the number of rules used in computations, it is silent as to any explicit recitation that the number of elements is smaller than a number of the plurality of rules. The noted limitation represents new matter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 5, 11 and 17 recite limitations describing both the traffic rule and the anchor rule. While this is normally acceptable the claim(s) depend from the independent claims which recite “…the plurality of rules including at least one of an anchor rule or a traffic rule,…” Claim(s) 5, 11 and 17 are indefinite with respect to claim 1, as they are dependent on an element being included that does not need to be included. It is indefinite as to the purpose of the dependent claims as the plurality of rules may not necessarily include both an anchor rule and a traffic rule. If the applicant intends to require all of the elements examiner recommends they amend the parent claim to positively recite requiring all the elements. Examiner will interpret Claims 5, 11 and 17 to recite “The system according to claim 1, wherein the plurality of rules include both the traffic rule and the anchor rule, wherein the traffic rule is a rule…” for purposes of examination.
Any remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, method and non-transitory computer readable medium for determining a fraud risk score associated with a transaction. These are a machine, process and article of manufacture which are within the four categories of statutory subject matter.
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 7 and 13:
Claim(s) 1, 7 and 13:
“continuously determine a plurality of rules based on a plurality of transactions over time, the plurality of rules including at least one of an anchor rule or a traffic rule,”
“extract a plurality of features of the transaction,”
“select, based on the plurality of rules that are continuously determined and one or more parallelizable and tunable statistical functions, a plurality of fraud risk features from the plurality of features that are extracted, wherein the plurality of fraud risk features include one or more non-categorical fraud risk features and one or more categorical fraud risk features, each of the one or more non-categorical fraud risk features of the plurality of fraud risk features is associated with a fraud risk feature value, and each of the one or more categorical fraud risk feature features of the plurality of fraud risk features is associated with a categorical variable value,”
“determine, for the each of the one or more categorical fraud risk features of the plurality of fraud risk features, a transformed fraud risk feature value by transforming the categorical variable value associated with the one or more categorical fraud risk features using feature encoding,”
“determine an outlying fraud risk feature value from a plurality of fraud risk feature values, wherein one or more fraud risk feature values and one or more transformed fraud risk feature values are part of the plurality of fraud risk feature values,”
“generate one or more second transformed fraud risk feature values by transforming one or more of the plurality of fraud risk feature values with one or more of feature encoding, scaling, and standardization, the plurality of fraud risk feature values including the outlying fraud risk feature value, and”
“determine the fraud risk score based on the one or more second transformed fraud risk feature values, wherein the one or more parallelizable and tunable statistical functions include a number of elements that are tunable, and wherein the number of elements that are tunable is smaller than a number of the plurality of rules.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, describes fundamental economic principle or practices but for the recitation of generic computer components. That is, other than reciting “a server”, “an electronic processor”, or “a non-transitory computer-readable medium with computer-executable instructions stored thereon” nothing in the claims’ elements precludes the steps from practically describing fundamental economic principles or practices. For example, but for the recited computer language, the limitations in the context of this claim describes mitigating risk. Mitigating risk is performed when collecting, analyzing and determining data for a fraud risk score. If a claim limitations, under their broadest reasonable interpretation, describes mitigating risk but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Activity” grouping of abstract ideas. 
Dependent claim(s) 4, 6, 10, 12, 16 and 18 are directed to the following:
Claim(s) 4, 10 and 16:
“…flag fraud risk features that are associated with data that is at least one of unavailable, out of range, or invalid.”
Claim(s) 6, 12 and 18:
“compare the fraud risk score to a predetermined threshold, and perform an action based on the comparison of the fraud risk score to the predetermined threshold.”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include fundamental economic principles and practices such as mitigating risk. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2, 5, 8, 11, 14 and 17 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2, 8 and 14:
“…wherein the one or more parallelizable and tunable statistical functions includes include a feature selection technique or a clustering algorithm.”
Claim(s) 5, 11 and 17:
“…wherein the traffic rule is a rule pertaining to a user's traffic with respect to the transaction and the anchor rule is a measurement of activity observed against a specific anchor that has been at least one selected from a group comprising: labeled as suspect, associated with a high-risk score, and known to be fraudulent.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Step 2A prong 2 and Step 2B for these limitations therefore are the same as for the independent claims.
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“a server including an electronic processor configured to:…”
The computer components (server and electronic processor) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Dependent claim(s) 3-4, 6, 9 and 15 contain the following additional elements:
Claim(s) 3-4 and 6:
“…wherein the electronic processor is configured to…”
Claim(s) 3, 9 and 15:
“…determine the fraud risk score based on the one or more second transformed fraud risk feature values by executing a Gradient Boosting tree algorithm to analyze the one or more second transformed fraud risk feature values and generate the fraud risk score.”
The computer components (electronic processor) are recited at a high level of generality (i.e. as a generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The use of machine learning is implemented at a high level of generality (i.e. as simply using the technology) such that it amounts to no more than generally linking the use of the judicial exception to the particular technological environment or field of use of machine learning. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application (See MPEP § 2106.05(h).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The server mentioned above are disclosed in applicant’s specification (See paragraph [0018] of the specification). The component is described as: “It should also be understood that the system 100 may include a different number of electronic computing devices than the number of electronic computing devices illustrated in FIG. 1 and the functionality described herein as being performed by the server 125 may be performed by a plurality of electronic computing devices. It should be understood that some of the functionality described herein as being performed by the server 125 may be performed by a user device.” The electronic processor mentioned above is disclosed in applicant’s specification (See paragraph [0022] of the specification). The component is described as: “As illustrated in FIG. 2, the server 125 includes an electronic processor 200 (for example, a microprocessor, application-specific integrated circuit (ASIC), or another suitable electronic device)…” Therefore by applicant’s own admission these components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8, 11-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2018/0191762 A1 hereinafter Bailey).

Claim 1
A system for determining a fraud risk score associated with a transaction, the system comprising:
a server including an electronic processor configured to: (Bailey discloses a server with electronic processor to embody the invention. See at least paragraphs [0236] and [0008].)
continuously determine a plurality of rules based on a plurality of transactions over time, the plurality of rules including at least one of an anchor rule or a traffic rule, (Bailey discloses monitoring transaction attributes and using rules based on historical data that a particular user agent is associated with a higher risk for fraud. See at least paragraphs [0138] and [0351]-[0352]. Bailey discloses observed anchor type attribute rules including network address and/or device type identifiers. See at least paragraph [0046]. Bailey discloses that the system may continually and on an ongoing basis update their observations and rules. See at least paragraphs [0085] and [0352]-[0353].)
extract a plurality of features of the transaction, (Bailey discloses identifying transaction attribute values from a digital interaction. See at least paragraph [0138].)
select, based on the plurality of rules that are continuously determined and one or more parallelizable and tunable statistical functions, a plurality of fraud risk features from the plurality of features that are extracted, (Bailey discloses identifying a plurality of attributes from a profile (i.e. selecting based on rules) and identifying at least one bucket of possible values of the attribute, the at least one bucket being indicative of anomalous behavior. (i.e. a statistical function) See at least paragraph [0006]. Bailey discloses operations of the invention may be run using parallel processors. See at least paragraph [0079]. Bailey discloses that the system may continually and on an ongoing basis update their observations and rules. See at least paragraphs [0085] and [0352]-[0353]. Bailey discloses that the number of buckets and bucket operations may be updated (i.e. their functions are tunable). See at least paragraphs [0049] and [0151])
wherein the plurality of fraud risk features include one or more non-categorical fraud risk features and one or more categorical fraud risk features, (Bailey discloses attributes including browser type of the transaction (i.e. categorical) and amount being transferred (i.e. non-categorical). See at least paragraphs [0046] and [0140].)
each of the one or more non-categorical fraud risk features of the plurality of fraud risk features is associated with a fraud risk feature value, and (Bailey discloses attributes including browser type of the transaction (i.e. categorical) and amount being transferred (i.e. non-categorical). See at least paragraphs [0046] and [0140].)
each of the one or more categorical fraud risk features of the plurality of fraud risk features is associated with a categorical variable value, (Bailey discloses attributes including browser type of the transaction (i.e. categorical) and amount being transferred (i.e. non-categorical). See at least paragraphs [0046] and [0140].)
determine, for the each of the one or more categorical fraud risk features of the plurality of fraud risk features, a transformed fraud risk feature value by transforming the categorical variable value associated with the one or more categorical fraud risk features using feature encoding, (Bailey discloses determining a value for the transaction attributes (e.g. count of interactions reporting a certain browser type) and determining if the value identified falls into at least one bucket based on observations from known fraudsters. See at least paragraphs [0043], [0046] and [0005].)
determine an outlying fraud risk feature value from a plurality of fraud risk feature values, (Bailey discloses monitoring for a level of suspicion that is sufficiently high to warrant an investigation (i.e. an outlier). See at least paragraph [0262]. Bailey discloses a fourth bucket for observations that are more than three standard deviations away from the mean. See at least paragraph [0151].)
wherein one or more fraud risk feature values and one or more transformed fraud risk feature values are part of the plurality of fraud risk feature values, (Bailey discloses determining a value for the transaction attributes (e.g. count of interactions reporting a certain browser type) and determining if the value identified falls into at least one bucket based on observations from known fraudsters. See at least paragraphs [0043], [0046] and [0005].)
generate one or more second transformed fraud risk feature values by transforming one or more of the plurality of fraud risk feature values with one or more of feature encoding, scaling, and standardization, the plurality fraud risk feature values including the outlying fraud risk feature value, and (Bailey discloses an attribute penalty score may be determined for a matching attribute based on an extent to which an observed count for a matching bucket deviates from an expected count for that bucket. An overall penalty score may then be calculated based on one or more attribute penalty scores (e.g., as a weighted sum). See at least paragraph [0219].)
determine the fraud risk score based on the one or more second transformed fraud risk feature values. (Bailey discloses an overall penalty score may then be calculated based on one or more attribute penalty scores. See at least paragraph [0219].)
wherein the one or more parallelizable and tunable statistical functions include a number of elements that are tunable, and (Bailey discloses that the number of buckets and bucket operations may be updated (i.e. their elements are tunable). See at least paragraphs [0049] and [0151].)
wherein the number of elements that are tunable is smaller than a number of the plurality of rules. (Bailey discloses that the number of buckets and bucket operations may be updated (i.e. contains at least one tunable element). See at least paragraphs [0049] and [0151]. Bailey discloses multiple (i.e. at least two) anchor type rules. See at least paragraph [0046].)

Although Bailey does disclose at least one tunable element and does disclose using multiple anchor rules. They might not explicitly disclose wherein the number of elements that are tunable is smaller than the number of the plurality of rules.
It would be obvious to one of ordinary skill in the art before the effective filing date to use a number of tunable elements smaller than the number of rules because Bailey discloses that there may be at least two anchor type rules, at least one tunable element, and no new functionality arises out of altering the number of rules to be greater than the number of tunable elements rendering the relative number of tunable elements to rules an obvious matter of design choice.

Claim 2
The system according to claim 1, wherein the parallelizable and tunable statistical functions include a feature selection technique or a clustering algorithm. (Bailey discloses identifying a plurality of attributes from a profile and identifying at least one bucket of possible values of the attribute, the at least one bucket being indicative of anomalous behavior (i.e. features selection). See at least paragraph [0006].)

Claim 5
The system according to claim 1, wherein the traffic rule is a rule pertaining to a user's traffic with respect to the transaction and the anchor rule is a measurement of activity observed against a specific anchor that has been at least one selected from a group comprising labeled as suspect, associated with a high-risk score, and known to be fraudulent. (Bailey discloses observed anchor type attribute rules including network address and/or device type identifiers. See at least paragraph [0046]. Bailey discloses calculating risk score for anchor values associated with a human user or bot to indicate perceived likelihood that the associated entity is malicious using comparisons against a baseline from historical access patterns. See at least paragraphs [0255]-[0260]. Bailey discloses analyzing and classifying various types of malicious traffic (i.e. traffic rules). See at least paragraph [0058].)

Claim 6
The system according to claim 1, wherein the electronic processor is further configured to compare the fraud risk score to a predetermined threshold, and perform an action based on the comparison of the fraud risk score to the predetermined threshold. (Bailey discloses comparing the resulting penalty score against a threshold and acting based on the comparison. See at least paragraph [0265].)

Claim 7
Aside from reciting a different statutory class Claim 7 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 8
Claim 8 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 11
Claim 11 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 13
Aside from reciting a separate statutory class Claim 13 is substantially similar to Claim 1 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 17
Claim 17 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 18
Claim 18 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2018/0191762 A1 hereinafter Bailey) in view of Karmakar et al. (US 2020/0349575 A1 hereinafter Karmakar).

Claim 3
The system according to claim 1, wherein the electronic processor is configured to determine the fraud risk score based on the one or more second transformed fraud risk feature values by executing a Gradient Boosting tree algorithm to analyze the one or more second transformed fraud risk feature values and generate the fraud risk score. (See the combination with Karmakar.)

	Although Bailey does disclose determining a fraud risk score, they might not explicitly disclose doing so by executing an eXtreme Gradient Boosting tree algorithm to analyze the one or more of the transformed fraud risk feature values and generate the fraud risk score. Karmakar teaches that XGBoost model training may be used with transaction metrics to learn the weighting of a fraud risk score model. See at least paragraphs [0039]-[0040].
	It would be obvious to one of ordinary skill in the art before the effective filing date to use XGBoost to learn weightings of Bailey’s fraud risk score model using the transaction attributes and model of Bailey because Karmakar additionally teaches the motivation that the ensemble learning from XGBoost offers a systematic solution to combine the predictive power of multiple ML models, and which gives the aggregated output from several ML models when reliance upon a single ML model is likely to be insufficient. See at least paragraph [0039].
Also, using XGBoost as taught by Karmakar with the system of Bailey is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9
Claim 9 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim 15
Claim 15 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. (US 2018/0191762 A1 hereinafter Bailey) in view of Manoharan et al. (US 2020/0143376 hereinafter Manoharan).

Claim 4
The system according to claim 1, wherein the electronic processor is configured to flag fraud risk features that are associated with data that is at least one of unavailable, out of range, or invalid. (See the combination with Manoharan.)

	Although Bailey does disclose collecting transaction attributes, they might not explicitly disclose flagging fraud risk features that are associated with low quality data. Manoharan teaches flagging data objects to indicate the data is unavailable. See at least paragraph [0050].
	It would be obvious to one of ordinary skill in the art before the effective filing date to flag low quality fraud risk features as taught by Manoharan in Bailey’s system because Manoharan additionally teaches the motivation that this lets the risk analysis manager suspend a thread until the unavailable data becomes available. See at least paragraphs [0050]-[0051].
Also, implementing flagging unavailable data attributes as taught by Manoharan into the system of Bailey is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Claim 10 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 16
Claim 16 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anunciacao et al. (US 2020/0286095 A1) discloses eXtreme gradient boosting and clustering of transactions.
Novick et al. (US 2019/0220863 A1) discloses a features encoder module for outputting behavioral traits for detecting fraudulent activity.
Wang et al. (US 2019/0188593 A1) discloses feature encoding for category data to measure and output a risk score.
Senci et al. (US 2017/0178134 A1) discloses a feature extraction module for extracting clearing data from a transaction or a plurality of transactions.
Christoph et al. (CH 715150 A2) discloses usage of XGBoost in payment analysis.
Ghosh et al. (“Credit Card Fraud Detection with a Neural-Network”) discloses usage of neural networks to optimize fraud rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM HILMANTEL/Examiner, Art Unit 3691